    Case 1:19-cv-04216-ILG-PK Document 96 Filed 09/23/20 Page 1 of 1 PageID #: 1056



    LAW OFFICES OF
 ALAN R. ACKERMAN
     September 23, 2020

     Via ECF
     Honorable Peggy Kuo, U.S.M.J.
     U.S. District Court Eastern District of New York
     U.S. Courthouse
     Room 1207S
     225 Cadman Plaza East
     Brooklyn, NY 11201

              Re:     Gill v. Jus Broadcasting Corp. et al.
                      Case No. 1:19-cv-4216 (ILG)(PK)

     Dear Magistrate Judge Kuo:

            I correspond with you concerning the Court’s Scheduling Order dated September 21, 2020,
     which requires the parties to submit Ex Parte Settlement Statements by the end of the day today.

             I am surprised by this Order because it appears to conflict with the Court’s August 6, 2020
     Discovery and Scheduling Conference. Currently, both parties are in the process of exchanging
     paper discovery. Mr. Batista and I have exchanged letters requesting additional documents.
     Pursuant to the August 6, 2020 Order, the discovery responses by both parties are due to be
     completed on or before September 28, 2020. Unresolved discovery disputes will be the subject of
     a joint letter due on October 2, 2020. The Court scheduled an October 9, 2020 conference to
     discuss and resolve ongoing discovery disputes.

            I can file an Ex Parte Settlement Statement today with or without the completion of
     discovery. However, its value is questioned because it competes with ongoing paper discovery
     exchange. Please advise how the parties should proceed.

                                                    Respectfully yours,

                                                    LAW OFFICES OF ALAN R. ACKERMAN


     ARA/bc                                         BY:       ALAN R. ACKERMAN, ESQ.
     cc:  Kashmir Gill
          Paul Batista, Esq.


Alan R. Ackerman, Esq.                          T. (973) 898-1177                araesq@alanackermanlaw.com
Counsellor at Law                               F. (973) 898-1230                1719 Route 10 East, Suite 104
Admitted NJ, NJ District Court                                                          Parsippany, NJ 07054
3rd Cir. Court of Appeals
